Pottle, J.
There being evidence of some facts and circumstances sufficient to authorize a finding that the plaintiff was not a bona fide purchaser for value, before maturity, of the acceptance sued on, and it appearing that the defendant had paid all that the property for which the acceptance was given was worth, the plea of failure of consideration was not without evidence to support it, and the refusal of the judge of the superior court to set aside on certiorari the fourth consecutive verdict in favor of the defendant will not be disturbed, although there were minor errors committed during the trial in the magistrate’s court.

Judgment affirmed.